DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on 8/30/2021 to claims 1 and 2 are acknowledged by the examiner.
Claims 1-20 are pending.
Claims 1 and 2 are amended.
Claim 1-20 are examined.

Response to Arguments
Applicant’s amendments to claim 1 and 2 filed on 8/30/2021 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1. Therefore, Applicant’s arguments with respect to claims 1 have been considered but are moot in view if the new grounds of rejection laid out below. However, the primary of Peimer remains relevant, because Peimer discloses most of the structural limitations of the surgical drape in Claim 1. Teaching reference Mizutani still remains relevant because Mizutani continues to teach the corrugated structure of the middle layer and is also now used in the rejection to claim 1 in light of the newly added limitations of the corrugated middle layer. Teaching reference Suda still remains relevant because Suda teaches structure of the continuity breaks. Accordingly, Peimer, Mizutani, and Suda are used in the new ground of rejection down below.



Applicant’s arguments that Peimer modified by Suda and Mizutani fail to teach or fairly suggest such an arrangement of a portion of the middle layer disposed between the crest and the through is exposed through the continuity breaks to face the fenestration is acknowledged but is not persuasive. Examiner notes that a new rejection has been made to claim 1 in light of these newly added limitations where it is Peimer in view of Mizutani in view of Suda and provides better clarity in the new grounds of the rejection down below. 

Applicant’s arguments that the prior art neither teaches nor suggests in which the one or more continuity breaks extend across the top layer to connect the opposite sides of the outer periphery of the surgical drape is acknowledged but not persuasive. Examiner has made a new rejection to claim 2 in light of the newly added limitations. Examiner notes that Suda is still able to reads on these new limitations in the new grounds of the rejection down below.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Claim 1 recites the limitation “wherein the middle layer is configured with one or more corrugations and is of varying thickness, wherein each corrugation comprises a crest and a through” in lines 9-10 which causes the scope of the claim to become indefinite. The limitation begins with the middle layer being configured with one or more corrugations (which limits the possibility of having either a singular corrugation or having multiple corrugations) but then later in the limitation says wherein each corrugation (which limits there being only multiple corrugations). The examiner is unable to understand when the corrugation is first recited as possibly being one corrugation and then subsequently recited as being more than one corrugation. For purposes of compact prosecution, the examiner is interpreting the claim as best understood.

Claims 2-20 are rejected under 35 U.S.C. 112(b) because the claimed invention is dependent upon parent claim 1 which is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peimer (US 5,383,476), in view of Mizutani (US 6,375,644 B2), in view of Suda (US 5,078,710).

Regarding claim 1, Peimer disclose a disposable, multiple layer surgical drape (10, see Figs 1-4) comprising: 
a bottom layer (17, see Fig 4) defining a bottom surface of the surgical drape (the bottom surface of bottom layer 17 where bottom layer 17 is part of surgical drape 10 and thus capable of defining the bottom surface of surgical drape 10, see Figs 1-4) and configured as a fluid impervious layer (Col 4, lines 40-42),
 a middle layer (16, see Fig 4) configured as a fluid absorbent layer (Col 4, lines 29-39),
a top layer (15, see Fig 4) configured as a fluid repellent layer (Col 4, lines 18-20; polypropylene is a known hydrophobic material, capable of repelling fluid, and is thus considered as being fluid repellent), and 

wherein the middle layer is configured with one or more corrugations () and is of varying thickness (16 is seen decreasing in thickness at the left and right ends in Fig 4 and is thus considered being of varying thickness), wherein each corrugation comprises a crest and a through, and
wherein the middle layer (16) is disposed between the top and bottom layers (16 is disposed between 17 and 15, see Fig 4). 
Peimer does not explicitly discloses wherein the middle layer is configured with one or more corrugations and is of varying thickness, wherein each corrugation comprises a crest and a through.
Mizutani teaches of an analogous middle layer (2,4, see Figs  1-3; Col 3, lines 21-25 and Col 3, lines 47-51) wherein the middle layer is corrugated (2 of 2,4 is corrugated, see Fig 2-3) with one or more corrugations (2 of 2,4 has more than one corrugations, see Fig 2), and is of varying thickness (middle layer is capable of being varied in thickness along the length of the corrugated middle layer; Col 3, lines 4-20), wherein each corrugation comprises a crest (2b, see Fig 3) and a through (2a, see annotated Fig 3) for the purpose of allowing excess liquid to quickly permeate and disperse along the corrugations thereby enhancing the rate of absorption (Col 1, lines 41-45 and Col 3, lines 29-47). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have modified the shape of the middle layer disclosed by Peimer with the shape of the middle layer as taught by Mizutani in order to better allow excess liquid to quickly permeate and disperse along the corrugations thereby enhancing the rate of absorption (Col 1, lines 41-45 and Col 3, lines 29-47).
Peimer in view of Mizutani disclose the invention above.

Suda teaches of an analogous multilayered absorbent article use in the art of sanitation (see Figs 1, 14, 22-23, and abstract) having an analogous top layer (9, see Fig 22,1, and 14; Col 3, lines 3-9, Col 9, lines 57-65) made of an analogous material (9 is capable of being made of polypropylene; Col 9, lines 43-51) and having an analogous corrugated middle layer (7, see Fig 22,1,and 14; 7 is an absorbent, Col 3, lines 3-9) having an analogous crest (the area relative to peaks of the corrugated middle layer 7, see Fig 22,1,and 14) and through (the area relative to bases of the corrugated middle layer 7, see Fig 22,1,and 14) wherein the top layer (9) comprises one or more continuity breaks (4, see Figs 1,14,22-23; Col 3, lines 18-23 and Col 3, lines 3-23) angled to the bottom surface of the surgical drape (continuity breaks 4 are angled relative to the bottom surface of the multilayered absorbent article, see Fig 22,1,and 14) exposing a portion of the middle layer (7) disposed between the crest and the through (portion of middle layer 7 that is between the crest and through of middle layer 7 and is exposed by continuity break 4, see Figs 22, 1,14), and is configured to capture a bodily fluid emerging from the fenestration during a surgical procedure (the exposed portion of middle layer 7 is made of absorbent material and is used for sanitary means and is thus capable of capturing a bodily fluid from a patient during a surgical procedure, Col 3, lines 18-23 and Col 3, lines 3-23) for the purpose of further enhancing the overall absorption of the device by enabling bodily fluid of the user to be promptly removed from the user thus resulting in the user’s skin to remain dry thereby enhancing the overall comfortability of the device to the user’s skin when in use (Col 3, lines 49-56). 

The modified Peimer discloses the invention above.
As combined, the modified Peimer further discloses wherein the exposed portion of the middle layer faces the fenestration (the modified configuration of the top layer 15 of Peimer having continuity breaks 4 of Suda (Peimer in view of Mizutani as modified by Suda) would enable the middle layer 16 of Peimer to be exposed and capable of facing towards the fenestration 22 when the device is assembled and in use and would thus be capable of capturing a bodily fluid emerging from the fenestration 22 during a surgical procedure; Peimer as modified by Suda).

Regarding claim 2, the modified Peimer disclose the surgical drape of Claim 1.
As combined, the modified Peimer further disclose wherein the drape further comprises an outer periphery (the external surface of 11, see Fig 1 and 4 of Peimer; the examiner is interpreting the term “periphery” to be defined as “the external boundary or surface of a body” as referred to by the Merriam-Webster’s dictionary definition) that is optionally coextensive with an outer periphery of the bottom layer (the external surface of 11 is coextensive with the external surface of the modified bottom layer 17, see Fig 4; Peimer) and that has one or more sides (the external surface of 11 is seen having more than one sides, see Figs 1-3; Peimer), and wherein the one or more continuity breaks extend across the top layer to connect the opposite sides of the outer periphery of the surgical drape.  

Examiner notes that Suda further contemplates/ teaches the possibility of modifying the dimensions of the analogous continuity breaks (openings) so long as the liquid permeability, the liquid return preventive effect, and the covering effect are balanced with each other (Col 7, lines 9-12 and Col 1, lines 63-68) and goes on to further contemplate that the continuity breaks (openings) may be formed over the entire region of one slant part of a wall section (Col 2, lines 66-68) for purposes of providing an analogous means of capturing and retaining liquid thus enhancing the overall device when in use (Col 1, lines 63-68 and Col 2, lines 66-68). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have modified the dimensions of the continuity breaks of the modified Peimer to extend across an entire region such as across the top layer to  connect the opposite sides of the outer periphery of the surgical drape as further taught by Suda in order to provide a greater amount of area along the surgical drape that is capable of capturing and retaining liquid thus enhancing the overall device when in use (Col 1, lines 63-68 and Col 2, lines 66-68).

Regarding claim 3, the modified Peimer disclose the surgical drape of Claim 2.
As combined, Peimer further disclose wherein the top layer (the modified 15; modified Peimer in view of Suda) is in communication with the bottom layer (17; Peimer) at the outer periphery of the drape (modified 15 and 17 are in relative communication with one another at the external surface of 11 when assembled, see Fig 4) to form a fluid impervious seal (Col 4, lines 40-46; 15 and 17 are repellent and impervious to liquids respectfully and when modified 15,17 is assembled to the external surface of 11, an impervious seal is made to prevent liquids from spreading to the external surface of 11 during use and is thus considered as a fluid impervious seal).  

Regarding claim 4, the modified Peimer disclose the surgical drape of Claim 2.
As combined, Peimer further discloses wherein the inner periphery of the surgical drape (21) is optionally coextensive with an inner periphery of the bottom layer (the inner perimeter of 17 of 14 that engages with 21 when assembled, see Fig 1-4 ) (14 comprises (15,16,17; Col 4, lines 5-7) and 14 completely surrounds 21, see Abstract; thus, 21 is considered as being coextensive with the inner perimeter of 17 when assembled; additionally, 14 extends well above the inner periphery of the surgical drape 21 onto the surgical drape 10, Col 2, lines 41-44).  

Regarding claim 5, the modified Peimer disclose the surgical drape of Claim 4.
As combined, the modified Peimer further discloses wherein the middle layer (the modified 16) is thicker proximal to the fenestration than distal to the fenestration (modified 16 is thicker proximal to 22 when compared to distally from 22 (the outer edges of 16 are seen as being thinner than the proximal thickness in Fig 4), see Fig 4).  

Regarding claim 6, the modified Peimer disclose the surgical drape of Claim 4.
Peimer in view of Mizutani in vies of Suda are silent wherein the middle layer is thicker distal to the fenestration than proximal to the fenestration. 
It is noted however that the applicant's specification fails to provide details of criticality or unexpected results regarding the middle layer being thicker distal to the fenestration when compared to the thickness of the middle layer that is proximal to the fenestration. Therefore, the examiner contends that merely modifying thickness of the middle layer (modified 16; Peimer) to be thicker distal to the fenestration than proximal to the fenestration would be an obvious modification to one having ordinary 

Regarding claim 7, the modified Peimer disclose the surgical drape of Claim 4.
As combined, Mizutani further discloses wherein the middle layer (2,4, see Figs  1-3; Col 3, lines 21-25 and Col 3, lines 47-51) is corrugated (2 of 2,4 is corrugated, see Fig 2-3) with one or more corrugations (2 of 2,4 has more than one corrugations, see Fig 2), each comprising a first side (A, see annotated Fig 3), a first side angle (the angles created by the 2a and 2b of 2 on A, see annotated Fig 3), a crest (2b, see Fig 3), a second side (B, see annotated Fig 3), a second side angle (the angles created by the 2a and 2b of 2 on B, see annotated Fig 3), a trough (2a, see annotated Fig 3), and optionally, two termini (C, see annotated Fig 3; the ends of 2, see Fig 2) for the purpose of allowing excess liquid to quickly permeate and disperse along the corrugations thereby enhancing the rate of absorption (Col 1, lines 41-45 and Col 3, lines 29-47). 

    PNG
    media_image1.png
    477
    618
    media_image1.png
    Greyscale


Alternative Rejection 
Regarding claim 7, the modified Peimer disclose the surgical drape of Claim 4.
As combined, Mizutani further discloses of wherein the middle layer (2,4, see Figs  1-3; Col 3, lines 21-25 and Col 3, lines 47-51) is corrugated (2 of 2,4 is corrugated, see Fig 2-3) with one or more corrugations (2 of 2,4 has more than one corrugations, see Fig 2), each comprising a first side (A, see annotated Fig 3A), a first side angle (the angles created by the 2a and 2b of 2 on A, see annotated Fig 3), a crest (2b, see Fig 3A), a second side (B, see annotated Fig 3A), a second side angle (the angles created by the 2a and 2b of 2 on B, see annotated Fig 3A), a trough (2a, see annotated Fig 3A), and optionally, two termini (C, see annotated Fig 3; the ends of 2, see Fig 2) for the purpose of allowing excess liquid to quickly permeate and disperse along the corrugations thereby enhancing the rate of absorption (Col 1, lines 41-45 and Col 3, lines 29-47). 

    PNG
    media_image2.png
    477
    618
    media_image2.png
    Greyscale

	
Regarding claim 8, the modified Peimer disclose the surgical drape of Claim 7.
As combined, Mizutani further disclose wherein a top surface of the middle layer (the top surface of 2 of 2,4 that extends along A when assembled, see Fig 1 and annotated Fig 3; Mizutani) or a bottom surface of the middle layer is corrugated with one or more corrugations (the bottom surface of 2 of 2,4 that extends along B when assembled, see Fig 1 and annotated Fig 3; Mizutani). 
 
Regarding claim 9, the modified Peimer disclose the surgical drape of Claim 7.
As combined, Mizutani further disclose wherein the one or more corrugations are configured in a circumferential pattern (2 of 2,4 are circular waves and are thus considered as being configured in a circumferential pattern, see Figs 1 and 3;Mizutani).  

Regarding claim 10, the modified Peimer disclose the surgical drape of Claim 7.
Mizutani) is part of 14 (Col 4, lines 5-7; Peimer) and 14 is disclosed as being around 21 of 22 when assembled (Abstract; Peimer); Peimer in view of Mizutani  in view of Suda).  

Regarding claim 11, the modified Peimer disclose the surgical drape of Claim 7.
As combined, the modified Peimer further disclose wherein the second side of each corrugation (B, see annotated Fig 3A; Mizutani) is closer to the fenestration (22; Peimer) than the first side of the same corrugation (A, see annotated Fig 3A; Mizutani) (B of annotated Fig 3A faces is the top side and will thus always be closer to 22 compared to A of annotated Fig 3A).

Regarding claim 12, the modified Peimer disclose the surgical drape of Claim 7.
As combined, Mizutani further disclose wherein the one or more corrugations are configured in a unilateral striped pattern (the top side of 2 of 2,4 is configured in a unilateral striped pattern, see Fig 1; Mizutani) or a bilateral striped pattern.  

Regarding claim 13, the modified Peimer disclose the surgical drape of Claim 7.
As combined, Mizutani further disclose
wherein the second side angle of a corrugation (the angle at 2a on B, see annotated Fig 3; Mizutani) is greater than the first side angle of the same corrugation (the angle at 2a on A, see annotated Fig 3; Mizutani) (the angle at 2a on B is greater than the angle at 2a on A due to the thickness of 2, see annotated Fig 3), 

wherein one or more of the second side angles are obtuse and one or more of the first side angles are acute, 
wherein all of the second side angles are obtuse and all of the first side angles are acute, or 
wherein the second side angle of a corrugation is substantially equal to the first side angle of the same corrugation.  

Regarding claim 14, the modified Peimer disclose the surgical drape of Claim 7.
As combined, Mizutani further disclose
wherein one or more first sides and second sides are curved (A and B are curved, see annotated Fig 3; Mizutani), or 
wherein one or more first sides and second sides are straight.  

Regarding claim 15, the modified Peimer disclose the surgical drape of Claim 7.
As combined, Mizutani further disclose
wherein one or more crests are crest plateaus, 
wherein one or more crests are crest points, 
wherein one or more crest intervals are uniform (the 2b intervals are spread equally apart and are thus considered as being uniform, see Fig 3; Mizutani), 
wherein the crest interval increases or decreases sequentially from the corrugation proximal to the inner periphery to the corrugation proximal to the outer periphery, 
wherein a trough interval increases or decreases sequentially from the corrugation proximal to the inner periphery to the corrugation proximal to the outer periphery, 

wherein the crest lengths are greater than the trough lengths, 
wherein crest heights are uniform (the heights of 2b are equally tall and are thus considered as being uniform, see L in Fig 3; Mizutani), or 
wherein crest height increases or decreases sequentially from the corrugation proximal to the inner periphery to the corrugation proximal to the outer periphery.  

Regarding claim 16, the modified Peimer disclose the surgical drape of Claim 7.
As combined, Mizutani further disclose
wherein one or more troughs are trough plateaus (6 of 2,4 are plateaus, see Fig 2; Mizutani), 
wherein one or more troughs are trough points, 
wherein one or more trough intervals are uniform (one or more trough intervals are uniform, see 2a in Figs 2-3; Mizutani), 
wherein a trough interval increases or decreases sequentially from the corrugation proximal to the inner periphery to the corrugation proximal to the outer periphery, or 
wherein one or more trough lengths are uniform.  

Regarding claim 17, the modified Peimer disclose the surgical drape of Claim 7.
As combined, Mizutani further disclose
wherein corrugation heights are uniform (the heights of 2 of 2,4 are equally tall and are thus considered as being uniform, see L in Fig 3; Mizutani), or 
wherein corrugation height increases or decreases sequentially from the corrugation proximal to the inner periphery to the corrugation proximal to the outer periphery.  

Regarding claim 18, the modified Peimer disclose the surgical drape of Claim 7.
As combined, the modified Peimer further disclose
wherein the one or more continuity breaks in the top layer are positioned in one or more of the second sides of the corrugations, one or more of the crests or one or more of the troughs, 
wherein the one or more continuity breaks (4 see Figs 1,14,22-23 of Suda; Peimer as modified by Suda) extends over at least half of the second side (B, see annotated Fig 3A) of each corrugation (2 of 2,4; Peimer in view of Suda in further view of Mizutani) (the continuity breaks 4 of modified top layer 15 (the modified Peimer) are capable of extending over at least half of B (see annotated Fig 3A) when assembled; the modified Peimer), 
wherein the one or more continuity breaks is substantially coextensive with one or more of the second sides of the corrugations, 
wherein the one or more continuity breaks is coextensive with one or more of the second sides of the corrugations, 
wherein each continuity break is substantially coextensive with each of the second sides of each of the corrugations, 
wherein the one or more continuity breaks extends from the crest point through the second side to the trough point, 
wherein the one or more continuity breaks extends into a crest plateau, wherein the one or more continuity breaks extends into a trough plateau, 
wherein the one or more continuity breaks are substantially coextensive with the second side of a corrugation and less than half of the adjoining crest plateau, 
wherein the one or more continuity breaks are substantially coextensive with the second side of a corrugation and less than half of the adjoining trough basin, 

wherein the one or more continuity breaks in the middle layer expose the bottom layer to the top layer, 
wherein the one or more continuity breaks exposing the bottom layer at one or more troughs where the bottom layer forms a fluid impermeable seal with the top layer, 
wherein the one or more continuity breaks expose the top surface of the bottom layer to the ambient environment, 
wherein the one or more continuity breaks exposing the top surface of the bottom layer to the ambient environment extends from the fenestration to a trough proximal to the fenestration,
 wherein the one or more continuity breaks are positioned in the cross-channel basin, wherein the one or more continuity breaks are positioned in a termini of a corrugation, or   
wherein the one or more continuity breaks extends from the cross-channel basin through to the one or more termini.  

Regarding claim 19, the modified Peimer disclose the surgical drape of Claim 7.
As combined, Mizutani further disclose
wherein the one or more corrugations are interrupted with one or more cross-channels on the top surface of the middle layer (the open channels along the top surface of A, see Figs 1-2; Mizutani), on the bottom surface of the middle layer (the open channels along the bottom surface of 2, see Figs 1-2; Mizutani), or a combination thereof (2 has open channels along the top and bottom surfaces of 2, see Fig 1-2; Mizutani), or
wherein the one or more corrugations are configured in a cross-hatched pattern, a maze pattern, or a combination thereof.  

Regarding claim 20, the modified Peimer disclose the surgical drape of Claim 7.
As combined, Peimer further disclose further comprising one or both of a solidifying agent and a disinfecting agent disposed inside the middle layer (Col 4, lines 29-31; Peimer).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,722,589 B2, US 5,591,510, US 2017/0319402 A1, US 2,896,618, US 5,536,555, US 4,626,254, US 5718928, US 8344203 B2, US 6413247 B1, US 3399672 A, and US 8153231 B2 are considered pertinent because they relate to the applicant’s invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786